DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Introduction
Claims 1-20 are pending and have been examined in this Office Action.  This is the First Office Action on the Merits.  
Examiner’s Note
Examiner has cited particular paragraphs / columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the 
Drawings
The drawings are objected to because they are flagged in the record as being drawings other than black and white line drawings.  It appears that the drawings have gray shading, for example in connecting lines.  See MPEP 608.02.V for drawing requirements.  The examiner recommends correcting the drawings to ensure all lines are solid black and then resubmitting all drawings to ensure each drawing is correctly labeled as a black and white line drawing in the record.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

	
Claim Objections
Claims 1, 4, 17, and 20 are objected to because of the following informalities:    
In claim 1, line 9, and claim 20, line 10, “the current situations” should be “the current situation[s]”.  
In claim 4, line 5, “the multiple location” should be “the multiple locations”.
In claim 17, line 2, “attribute” should be “attributes”.  
Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 and 3-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 1 recites receiving or generating information, sensing information, processing information, and making a determination. The steps of obtaining information and making a determination are mental processes that can be performed in the human mind.  The combination of the steps is merely the sum of the parts and results in a series of steps that can be performed in the human mind.  Therefore, the claim is directed to a mental process.  The claim does not recite any additional elements and thus, the judicial exception is not integrated into a practical application or amount to significantly more than the judicial exception.
Claim(s) 3 is(are) rejected because it(they) depend(s) on claim 1 and fail(s) to cure the deficiency(ies) above.  Claim 3 recites notifying the driver, however, if the driver is performing the mental process of claim 1, this claim is also directed to a mental process.  
Claim(s) 4-19 is(are) rejected because it(they) depend(s) on claim 1 and fail(s) to cure the deficiency(ies) above.  These claims merely provide details about the information received, sensed, or processes and do not significantly change the action of the steps beyond the mental process.  
Claim 20 is directed to a non-transitory computer readable medium storing the steps of claim 1.  Therefore, similar to claim 1, claim 20 is directed to a mental process.  The additional element of a storage medium is merely implementing the mental process on a generic computer component, which does not amount to significantly more.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 8, 9, and 15-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "sensed information" in line 8.  There is insufficient antecedent basis for this limitation in the claim.  It is indefinite if this is a new limitation or intended to refer back to a previous recitation. 
Claim 4 recites the limitation "local driving pattern information" in line 10.  There is insufficient antecedent basis for this limitation in the claim.  It is indefinite if this is a new limitation or intended to refer back to a previous recitation.
Claim 4 recites the limitation "at least one local driving pattern" in line 11.  There is insufficient antecedent basis for this limitation in the claim.  It is indefinite if this is a new limitation or intended to refer back to a previous recitation.
Claim 4 recites the limitation "at least one driving scheme" in line 13.  There is insufficient antecedent basis for this limitation in the claim.  It is indefinite if this is a new limitation or intended to refer back to a previous recitation.
Claim 8 recites the limitation "local driving patterns" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  It is indefinite if this is a new limitation or intended to refer back to the preamble of claim 1.
Claim 9 recites the limitation "driving patterns" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  It is indefinite if this is a new limitation or intended to refer back to a previous recitation.
Claims 11-19 are in definite as to which terms are new and which ones are intended to refer back to previously defined terms, such that the metes and bounds of the claim are indefinite.  Some examples are below, but a thorough review of the claims should be completed to ensure that all limitations are clear and have proper antecedent basis.  
Claim 11 recites the limitation "the at least one road user" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the sensed road user" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "compact contextual signatures" in line 5.  There is insufficient antecedent basis for this limitation in the claim. It is indefinite if this is a new limitation or intended to refer back to a previous recitation. 
Claim 12 recites the limitation "the behaviors of the sensed road users" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites “the compact contextual signature” and the components thereof; however, it is indefinite what this signature and components refer back to.  As best understood, claim 11 is directed to previously obtained signatures that are part of the predetermined local driving pattern information and claim 12 is directed to compact contextual signatures that are part of real-time sensed information in the current vicinity of the vehicle.  It is indefinite whether the compact contextual signature of claim 13 is intended to refer to that of claim 11 or claim 12.  Therefore, the scope of claim 13 is indefinite.  Clear and explicitly differentiation of limitations is required.  
Claim 14 recites the limitation "the road user" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the location information" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  
Claim 15 recites the limitation "a location of the road user" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  It is indefinite if this is a new limitation or intended to refer back to a previous recitation.
Claim 16 recites the limitation “a type of the road user”.  The term “type” could refer to almost anything resulting in the limitation being indefinite.  The specification also does not provide a clear narrowing of the term and, thus, the scope of the claim is unknown and indefinite.  
Claim 18 recites the limitation "the environment" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  
Claim 19 recites the limitation "the environmental information" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 5, 7-11, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication 2015/0057869 to Healey et al.
As per claim 1, Healey discloses a method for driving a vehicle based on local driving patterns (Healey; At least the abstract), the method comprises:

when at the certain location, sensing a vicinity of the vehicle to provide sensed information (Healey; At least paragraph(s) 14, 30, 31, 36, and 48);
processing the sensed information to detect a current situation (Healey; At least paragraph(s) 14, 31, 38, and 48);
determining, based on the local driving pattern information, at least one local driving pattern that should be applied when facing the current situations (Healey; At least paragraph(s) 14, 40, and 41); and
determining at least one driving scheme based on the at least one local driving pattern (Healey; At least paragraph(s) 14, 40, and 41).
As per claim 2, Healey discloses wherein the determining of the at least one driving scheme is followed by implementing the at least one driving scheme by an autonomous driving module of the vehicle (Healey; At least paragraph(s) 31 and 41).
As per claim 4, Healey discloses wherein the local driving pattern information is about driving patterns applied by different drivers at each of multiple locations when facing different scenes; wherein the multiple locations comprise the certain location (Healey; At least paragraph(s) 35); and wherein the method comprises:
determining a current location of the multiple location in which the vehicle is located (Healey; At least paragraph(s) 30, 31, 40, and 41);
when in the current location, sensing the vicinity of the vehicle to provide sensed information (Healey; At least paragraph(s) 30, 31, 40, and 41);

determining, based on local driving pattern information related to the current location, at least one local driving pattern that should be applied when facing the current scene (Healey; At least paragraph(s) 38-41); and
determining at least one driving scheme based on the at least one local driving pattern (Healey; At least paragraph(s) 38-41).
As per claim 5, Healey discloses wherein the local driving pattern information is indicative of a typical speed range of vehicles at the certain location (Healey; At least paragraph(s) 38-42).
As per claim 7, Healey discloses wherein the local driving pattern information is indicative of a typical distance between vehicles at the certain location (Healey; At least paragraph(s) 50).
As per claim 8, Healey discloses wherein the local driving pattern information is indicative of an aggressiveness associated with local driving patterns at the certain location (Healey; At least paragraph(s) 50).
As per claim 9, Healey discloses wherein the local driving pattern information is indicative of differences between driving patterns at the certain location (Healey; At least paragraph(s) 39).
As per claim 10, Healey discloses wherein the local driving pattern information is indicative of frequency of driving anomalies at the certain location (Healey; At least paragraph(s) 39).
As per claim 11, Healey discloses wherein the local driving pattern information comprises at least one compact contextual signature of at least one sensed road user; wherein a compact contextual signature of each road user of the at least one road user comprises (a) coarse contextual metadata regarding the sensed road user, (b) coarse location information regarding the sensed road user, (c) identifiers of other sensed road users, and (d) coarse situation information (Healey; At least paragraph(s) 21 and 22; at least (a) type (pedestrian, vehicle, etc.) and motion (yielding, fully stop at stop sign, etc.), (b) location has to be known to create locality specific policies, (c) other vehicles are identified, such as other vehicles at a stop sign and who goes first, and (d) environmental information, such as stop signs).
As per claim 20, Healey discloses a non-transitory computer readable medium for driving a vehicle based on local driving patterns (Healey; At least the abstract and paragraph(s) 24), the non-transitory computer readable medium stores instructions for:
receiving or generating local driving pattern information about driving patterns applied by different drivers at a certain location when facing different situations (Healey; At least paragraph(s) 13 and 35);
when at the certain location, sensing a vicinity of the vehicle to provide sensed information (Healey; At least paragraph(s) 14, 30, 31, 36, and 38);
processing the sensed information to detect a current situation (Healey; At least paragraph(s) 14, 30, 31, 36, and 38);

determining at least one driving scheme based on the at least one local driving pattern (Healey; At least paragraph(s) 14, 40, and 41).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Healey in view of U.S. Patent Application Publication 2021/0041248 to Li et al.
As per claim 3, Healey discloses providing assistance or autonomous driving based on local driving schemes (Healey; At least paragraph(s) 29), but does not explicitly disclose the details of the assisting, i.e., wherein the determining of the at least one driving scheme is followed by notifying the driver about the at least one driving scheme.
However, the above features are taught by Li (Li; At least paragraph(s) 176).  At the time of filing, it would have been obvious to one of ordinary skill in the art to have incorporated the teachings of Li into the invention of Healey with the motivation of simple substitution of one known element for another to obtain predictable results. Transmitting an alert to the driver is a well-known method of assisting the driver to be .  
Claim Rejections - 35 USC § 103
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Healey in view of U.S. Patent Application Publication 2011/0087399 to Hyde et al.
As per claim 6, Healey does not explicitly disclose wherein the local driving pattern information is indicative of probability of trespassing of road segments at the certain location.
However, the above features are taught by Hyde (Hyde; At least paragraph(s) 64 and 69).  At the time of filing, it would have been obvious to one of ordinary skill in the art to have incorporated the teachings of Hyde into the invention of Healey with the motivation of simple substitution of one known element for another to obtain predictable results. Certain locations may have areas that the vehicle is not allowed to travel in and including these areas in the local driving scheme would improve the user experience by avoiding tolls or other repercussions.  
Claim Rejections - 35 USC § 103
Claims 12, 13, and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Healey in view of U.S. Patent Application Publication 20190311226 to Xiao et al.
As per claim 12, Healey discloses detecting nearby vehicle movement to autonomously drive the vehicle and compare to local policies, i.e., generating compact 
Healey does not explicitly disclose feeding the compact contextual signatures to a machine learning process trained to estimate behaviors of road users based on compact contextual signatures of road users; and predicting, by the machine learning process, the behaviors of the sensed road users.
However, the above features are taught by Xiao (Xiao; At least paragraph(s) 41).  At the time of filing, it would have been obvious to one of ordinary skill in the art to have incorporated the teachings of Xiao into the invention of Healey with the motivation of simple substitution of one known element for another to obtain predictable results. Using machine learning to characterize behaviors allows facilitation without explicit programing and better prediction of the behaviors.  
As per claim 13, Healey discloses wherein the compact contextual signature of each sensed road user consists essentially of (a) the coarse contextual metadata regarding the sensed road user, (b) the coarse location information regarding the sensed road user, (c) the identifiers of other sensed road users, and (d) the coarse situation information. (Healey; At least paragraph(s) 21 and 22; at least (a) type (pedestrian, vehicle, etc.) and motion (yielding, fully stop at stop sign, etc.), (b) location has to be known to create locality specific policies, (c) other vehicles are identified, such as other vehicles at a stop sign and who goes first, and (d) environmental information, such as stop signs).
As per claims 16 and 17, Healey discloses determining the type of road user and motion related attributes, but does not explicitly disclose: 
wherein the coarse contextual metadata regarding the sensed road user consists essentially of (a) a type of the road user, and (b) one or more motion related attributes.
Wherein the one or more motion related attribute consists essentially of a movement indicator of the road user.  
However, at the time of filing, it would have been obvious to one of ordinary skill in the art to have used only the type of road user and a movement indicator since this is the minimum information necessary for characterizing road user attributes, such as at stop signs (Healey; At least paragraph(s) 41) or when following (Healey; At least paragraph(s) 50).  It would be obvious to one of skill in the art that determining the type, i.e., pedestrian, vehicle, etc., and velocity is necessary to characterize road users movements to determine local policies.  Using the minimum information would reduce the processing power and storage necessary, thus reducing costs.  
As per claim 18, Healey discloses wherein the coarse situation information comprises environmental metadata that illustrates segments of the environment (Healey; At least paragraph(s) 29; an intersection illustrates segments).
Claim Rejections - 35 USC § 103
Claims 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Healey, in view of Xiao as applied to claim 13, and in further view of U.S. Patent Application Publication 2017/0075036 to Pikhletsky et al.
As per claim 14, Healey discloses determining the location of a vehicle (Healey; At least paragraph(s) 21 and 30), but does not explicitly disclose wherein the 
However, the above features are taught by Pikhletsky (Pikhletsky; At least paragraph(s) 31).  At the time of filing, it would have been obvious to one of ordinary skill in the art to have incorporated the teachings of Pikhletsky into the invention of Healey with the motivation of simple substitution of one known element for another to obtain predictable results. Using one known method of localization in place of another would be within the skill of one in the art.  Using segment data and location within the segment may easier/better for planning when to decelerate/accelerate with respect to a stop sign, such as described in at least paragraph(s) 41 of Healey.  
As per claim 15, Healey does not explicitly disclose wherein the location information reflects a location of the road user within the segment during a period that exceeds one second.
However, at the time of filing, it would have been obvious to one of ordinary skill in the art to have determined the appropriate setting necessary to carry out the method.  Using a period that exceeds a second would be necessary since vehicle actions, such as proceeding through stop signs (Healey; At least paragraph(s) 41) and following a vehicle (Healey; At least paragraph(s) 50), last longer than a second.  
Claim Rejections - 35 USC § 103
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Healey, in view of Xiao as applied to claim 18, and in further view of U.S. Patent Application Publication 2008/0071465 to Chapman et al.

However, the above features are taught by Chapman (Chapman; At least paragraph(s) 58).  At the time of filing, it would have been obvious to one of ordinary skill in the art to have incorporated the teachings of Chapman into the invention of Healey with the motivation of simple substitution of one known element for another to obtain predictable results. How and using what information to characterize a segment would be within the skill of one in the art.  Testing of different information and deciding the best information and format for a particular use/invention would be within the skill of and obvious to one in the art based on needs, storage space, processing power, design choice, etc. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.  The prior art shows the state of the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID P MERLINO whose telephone number is (571)272-8362. The examiner can normally be reached M-Th 5:30am-3:00pm F 5:30-9:00 am ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/David P. Merlino/           Primary Examiner, Art Unit 3669